iBroadband, Inc.









PRIVATE & CONFIDENTIAL




September 29, 2006







Broadvox Limited LLC

1228 Euclid Avenue

Suite 390

Cleveland, OH  44115-1800

Attention:  Mr. Andre Temnorod

      Chairman & Chief Executive Officer




RE:

Purchase of Broadvox Claims Against Cedar Valley Communications et al




Gentlemen:




iBroadband, Inc., a Nevada corporation (“iBroadband”) hereby offers to acquire
any and all claims and interests of Broadvox Limited, LLC, or its affiliates
(collectively, “Broadvox”), against Cedar Valley Communications, Inc., or its
affiliates (collectively, “CVC”), in the Chapter 11 bankruptcy proceedings of
CVC (Case No. 04-61802) (the “Case”) pending in the U.S. District Court for the
Eastern District of Texas (Longview Division) (the “Court”), or similar
transaction mutually acceptable to iBroadband and Broadvox, pursuant to the
following terms and conditions:




1.

Purchase Price – Contemporaneous with the entry of an order of the Court
transferring any and all assets of CVC to iBroadband, iBroadband shall pay an
amount equal to $1,000,000.00 in cash plus $300,000.00 in common stock of
iBroadband to Broadvox in consideration of the assignment of its claims and
interests against CVC in the Case.  The number of shares of common stock of
iBroadband pertaining to the common stock component of the offer by iBroadband
will be determined by taking the average trading price of said stock over a
consecutive five (5) day period after the closing of the transaction
contemplated by this letter agreement multiplied by the number of shares to be
issued to Broadvox necessary to equal $300,000.00.




2.

Assignment of Claims – Broadvox and iBroadband shall enter into an assignment of
claims agreement in the form attached hereto as Exhibit A.  




3.

Wholesale VoIP Services - In addition to the foregoing, iBroadband shall not
acquire wholesale VoIP services from any other third party other than Broadvox.
 Broadvox shall agree to provide wholesale VoIP services to iBroadband, on,
among other mutually agreeable terms, most favored customer pricing terms.




4.

Embarq Interconnection Agreement – Broadvox shall provide all commercially
reasonable assistance to support iBroadband in obtaining an assignment of the
CVC interconnection agreement between Embarq and CVC, or its affiliates.




5.

Reimbursement for Additional Capital Infusions into CVC – In the event that
Broadvox needs to contribute additional capital to CVC prior to the closing of
the transaction contemplated hereby, iBroadband shall reimburse Broadvox for
such additional capital contribution at the closing of the transaction;
provided, however, that (i) Broadvox shall give iBroadband two (2) business
days’ prior notice to iBroadband in advance of such contribution setting forth
the amount of the contribution and the use of proceeds intended thereby, and
(ii) the amount of any such reimbursement by iBroadband to Broadvox shall not
exceed an amount equal to $100,000.00




The transaction contemplated by this letter shall be subject to the execution
and delivery of definitive documentation mutually agreeable to the parties and
the entry of an appropriate order(s) of the Court approving and consummating the
transaction.




If the foregoing is acceptable to you, please indicate your agreement to be
bound by the terms of this letter by executing a copy in the appropriate space
provided, and remitting the same to the undersigned.  







Very truly yours,










          Matthew Hutchins

          President & CEO







ACKNOWLEDGED AND AGREED to this ___ day of September, 2006




Broadvox Limited, LLC










By:  ________________________

as Managing Member or other

duly authorized representative




 






14286 Gillis Road

Farmers Branch

Texas  75244


